Woods, J.
Amendments in matters of form or substance may be ordered or granted by the court, and the party’s writ shall not abate for any error or mistake that such an amendment can cure. Rev. Stat., chap. 875, secs. 10, 11. For the purpose of substantial justice, therefore, and for preventing the mischief contemplated, the court will order or permit amendments to be made.
It is no part of the design of the statute to require amendments to be ordered that will not, when made, improve the pleader’s case. Such is the nature of the one for which the plaintiff sues.
An action of assumpsit cannot be maintained upon a contract under seal, nor can any action upon such a contract be joined with assumpsit on a parol contract. The writ would be bad on demurrer, after the amendment moved for should be made; and the court are not called upon, either by the statute or by the discretion vested in them in such cases, to allow it to be made. 1 Chit. Pl. 94; 1 Saund. Pl. & Ev. 110.

Motion to amend denied.